DETAILED ACTION
	Claims 1, 4, 7, 11, 14, 17, 20, 23, 26, 32-35, 37, 39, 41, 45, 47, 49, 53-55, 58, 59, 62, 64, 65, 67, 70, 73-78, 82, 84, and 87-97 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on July 30, 2021 has been acknowledged and has been entered into the instant application file.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 4, 7, 11, 14, 17, 20, 23, 26, 32-35, 37, 39, 41, 45, 47, 49, 53-55, 58, 59, 62, 64, 65, 67, 70, and 73-77) along with an election of species in the reply filed on July 30, 2021 is acknowledged.  Claims 78, 82, 84, and 87-97 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the instant application.  The search has been expanded to encompass the full scope of Group I.
Priority
The claims to priority to 62/953,100 filed on December 23, 2019 and 62/812,890 filed on March 1, 2019 are acknowledged in the instant application file.
Information Disclosure Statement
	The Information Disclosure Statements filed on October 19, 2020, April 27, 2021, and July 30, 2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 14, 17, 20, 26, 32-35, 37, 41, 47, 54, 55, 58, 59, 62, 64, 65, 67, 70, 73-75, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Borngraeber et al. (PNAS, 2003, 15358-15363).
Borngraeber et al. teach the compound 
    PNG
    media_image1.png
    95
    282
    media_image1.png
    Greyscale
 as a thyroid receptor modulator, which corresponds to the claims where R1 is hydrogen, X1 and X2 are lower alkyl (methyl), Q is C(R3R4), R3 and R4 are hydrogen, A is aryl (phenyl), and n is 0.  See Figures 1 and 2, page 15360.  With respect to claims 26, 32-35, 37, 54, 55, 58, 59, 62, 64, 65, 67, 70, 73-75, those claims contain substituents that are not required to be present in claim 1 depending on how the main substituents are picked with respect to R1, Q, and n.  Therefore, the claims are embraced as those claims are only for situations where those substituents are present but do not exclude compounds where those claimed substituents are not present.
	Borngraeber et al. do not teach where the compound does not read on the proviso at the end of claim 1 that X1 is lower haloalkyl or halo when Q is CH2, A is phenyl, and n is 0.
However, Borngraeber et al. teaches an adjacent homologue of the instantly claimed invention.  An adjacent homologue is presumed to be an obvious variant against a claim to a compound, and the burden is on the Applicant to rebut the presumption with some sort of secondary consideration.  In re Henze (CCPA 1950, 85 USPQ 261)  -CH2- is an adjacent homologue of –CH2CH2- and a single bond.  Therefore, a single bond and –CH2CH2- are considered to be obvious variants of –CH2- as there is not currently any evidence to the contrary.  The person of ordinary skill in the art would be motivated to make the change because as discussed by the court in the Henze decision, compounds of similar structure are expected to have similar properties, leading to a reasonable expectation of success.

    PNG
    media_image2.png
    101
    231
    media_image2.png
    Greyscale
.  See Figure 1, page 15360.  Therefore, Borngraeber et al. teach that replacing the methyl groups with iodine, which is a halogen, would also yield a compound with thyroid receptor activity with a reasonable expectation of success.  
Allowable Subject Matter
Claims 11, 23, 39, 45, 49, 53, and 76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Claims 1, 4, 7, 14, 17, 20, 26, 32-35, 37, 41, 47, 54, 55, 58, 59, 62, 64, 65, 67, 70, 73-75, and 77 are rejected.  Claims 11, 23, 39, 45, 49, 53, and 76 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626